DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 2/18/2021 Claims 1, 12, and 23 are amended. Claims 2-11, 13, 22, 24-30 are original. 

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. 

 	Applicant argues that the amended claim 1 are not met by Griffin. For instance, in Griffin, a video player “switches] between different video streams having different aspect ratios”; as Griffin explains, “the video server 120 may switch between providing the two different streams of the video content to the video streaming device 102 as the device 102 switches orientation.” Griffin at [0014], [0016] (emphasis added). That is, Griffin discloses that a first video and a second video are provided separately, at two different times — not received “at a first time” as a plurality of assets, as recited in the claims.
 	Examiner respectfully disagrees with applicant’s arguments mentioned above. 
 	Griffin in para [0016] recites “the video server 120 stores at least two different streams for any given content in which a first stream has an aspect ratio and editorial format suitable for viewing in a landscape orientation and a second stream has an aspect ratio and editorial format suitable for viewing in a portrait orientation…the corresponding videos may be filmed concurrently and depict substantially the same scene or scenes during the same time” Nowhere does it say in paragraphs 14 and 16 that first and second video are provided separately at different times.
 	Additionally, Griffin in para [0023] recites “when the change in orientation is detected, the video player application 104 can immediately switch to the other video stream by playing the cached frames. In this way, the video player application 104 can switch streams without having to wait to receive the new stream from the video server 120, thereby reducing or eliminating network latency” 
 	 
 	The claim amendment recites “receiving, at a first time, at a device comprising a display and an orientation sensor…” Examiner notes that in Griffin the corresponding videos may be filmed concurrently, scenes during the same time. Therefore, the video streaming device 102 of Griffin receives at a first time (e.g. the same time) the first and second video aspect ratios. 

 	Examiner also notes that the paragraphs [0031]-[0039] applicant cited for support for “receiving at a first time” is not properly supported in the specification. Fig 5 does not clearly indicate if the video and assets 502 and 512 are actually received at a first time (e.g. same time). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 12 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter “receiving at a first time…” is not properly described in the application as filed. The paragraphs [0031]-[0039] applicant cited for support for “receiving at a first time” is not properly supported in the specification. Fig 5 does not clearly indicate if the video and assets 502 and 512 are actually received at a first time (e.g. same time). Therefore the claimed subject matter “receiving at a first time…” consequently raise doubt as to possession of the claimed invention at the time of filing.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 3, 4, 5-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2018/0014049, Griffin et al. (hereinafter Griffin).

2. 	Regarding Claim 1, Griffin discloses A method comprising:
 	receiving, at a first time, at a device comprising a display (Fig. 2: a video streaming device 102, video player interface 202 is a display device, ([0023], the video player application 104 may concurrently receive both the first and second videos corresponding to the different aspect ratios from the video server 120 but only display the video corresponding to the detected orientation. when the change in orientation is detected, the video player application 104 can immediately switch to the other video stream by playing the cached frames. In this way, the video player application 104 can switch streams without having to wait to receive the new stream from the video server 120.)and an orientation sensor (Fig. 1: Orientation Sensor 106; [0020], a plurality of assets  (Fig. 2: text stating “video title starring actor and actress” and a play button, Fig. 2: portrait and landscape orientations) comprising:
 	a first video asset associated with a first aspect ratio (Fig. 2: upper image (i.e. landscape view) of device 102 shows Landscape orientation, “text” is in landscape mode. Also para [0023]); and
 	a second video asset associated with a second aspect ratio, different from the first aspect ratio (Fig. 2: lower image (i.e. portrait view) of device 102 shows Portrait orientation, “text” is in portrait mode, examiner notes that the images are of different aspect ratios (e.g. landscape vs portrait). Also para [0023]);
 	determining, based on an output of the orientation sensor ([0022], orientation sensor 106 may determine when the device 102 begins to rotate), a desired aspect ratio ([0023], display the video corresponding to the detected orientation (e.g. portrait or landscape), see Fig. 3: 302 and 308); 
([0022], the device 102 detects first and second orientations, Also Fig. 2 upper image shown in landscape when device is in landscape and Fig. 2 lower image shown in portrait image when the device is in portrait orientation), selecting the first video asset ([0026], The requested segment is selected based on the detected orientation. A segment corresponding to first video (having the first aspect ratio)) and further selecting a first playback interface associated with the first aspect ratio (Fig. 2: landscape mode with play button);
 	in accordance with a determination that the desired aspect ratio is closer to the second aspect ratio than to the first aspect ratio ([0022], the device 1-2 may detect when the device 102 crosses a threshold angle (that may be less than half way between the first and second orientations) and the angular motion indicates that the device 102 is being rotated from the first orientation to the second orientation), selecting the second video asset ([0026], the requested segment is selected based on the detected orientation) and further selecting a second playback interface associated with the second aspect ratio (Fig. 2: portrait mode with play button);
 	presenting, via the display (Fig. 2: video player interface 202 is display device, [0014], [0019]), the selected video asset at the desired aspect ratio ([0023], display the video corresponding to the detected orientation, see fig. 3: 302 and 308. [0026], the requested segment is selected based on the detected orientation); and 
 	presenting, via the display, concurrently with presenting the selected video asset, the selected playback interface (Fig. 2; [0019]-[0023], the video player 104 may concurrently receive both the first and second videos corresponding to the different aspect ratios from the video server 120).

3. 	Regarding Claim 2, Griffin discloses The method of claim 1, wherein the first selected corresponding playback interface (Fig. 2) comprises:
(Fig. 2: the black point showing duration); 
 	a slider of the scrubber bar (Fig. 2: can slide the black dot); and 
 	a plurality of playback controls (Fig. 2: play button and more options on the bottom right).

4. 	Regarding Claim 3, Griffin discloses The method of claim 2, further comprising:
 	receiving input corresponding to a playback control of the plurality of playback controls ([0014], streaming devices 102 capable of receiving); and
 	in response to receiving the input ([0032], user touch input) :
 	determining, based on the playback control (Fig. 2), a command corresponding to one or more of a rewind command, a pause command, a play command (Fig. 2: play button), and a fast-forward command; and executing the command.

5. 	Regarding Claim 4, Griffin discloses The method of claim 1, further comprising: 
 	receiving a touch input ([0032], touch screen-based keypad); and
 	in response to receiving the touch input, determining, based on the touch input, a desired display location (Fig. 2: user can slide the video begin played using the playback controls using finger),
 	wherein presenting the selected playback interface comprises presenting the selected playback interface on the display at the desired display location (Fig. 2).

6. 	Regarding Claim 5, Griffin discloses The method of claim 1, wherein the first playback interface comprises a first scrubber bar having a first length, and the second playback interface comprises a second scrubber bar having a second length the same as the first length (Fig. 2: the scrubber bar has the same length but changed orientations).

 	Regarding Claim 6, Examiner takes official notice    
8. 	Regarding Claim 7, Examiner takes official notice     
9. 	Regarding Claim 8, Examiner takes official notice     
10. 	Regarding Claim 9, Examiner takes official notice     
11. 	Regarding Claim 10, Examiner takes official notice     
12. 	Regarding Claim 11, Examiner takes official notice 

Claim 12 is a device claim and is rejected using the same rejected made to the method of Claim 1.
Claim 13 is a device claim and is rejected using the same rejected made to the method of Claim 2.
Claim 14 is a device claim and is rejected using the same rejected made to the method of Claim 3.
Claim 15 is a device claim and is rejected using the same rejected made to the method of Claim 4.
Claim 16 is a device claim and is rejected using the same rejected made to the method of Claim 5.
Claim 12 is a device claim and is rejected using the same rejected made to the method of Claim 6.
Claim 18 is a device claim and is rejected using the same rejected made to the method of Claim 7.
Claim 19 is a device claim and is rejected using the same rejected made to the method of Claim 8.
Claim 20 is a device claim and is rejected using the same rejected made to the method of Claim 9.
Claim 21 is a device claim and is rejected using the same rejected made to the method of Claim 10.
Claim 22 is a device claim and is rejected using the same rejected made to the method of Claim 11.

Claim 23 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 1.

Claim 24 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 2.

Claim 25 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 4.

Claim 26 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 5. 

Claim 27 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 6.

Claim 28 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 7.

Claim 23 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 8.

Claim 30 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 11.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/OMER KHALID/Examiner, Art Unit 2422       
                                                                                                                                                                                                 /JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422